Sedgwick, J.,
dissenting.
If this action was pending when the circumstances stated in Herzog’s affidavit occurred, and parties interested in this case were present at the conferences therein described, I think the opinion in this case does not satisfactorily distinguish between this case and the Albers case on the question of change of venue. If the land in question in this case adjoins the land mentioned in Harris v. Lincoln d N. W. R. Co., 91 Neb. 755, and is ho higher, I think that this opinion does not satisfactorily distinguish between this case and the Harris case on the question of defendant’s liability. For these reasons, I do not concur in this opinion.